Citation Nr: 1631826	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-27 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral 
sensorineural hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.L.



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky granted service connection and an initial noncompensable rating for bilateral sensorineural hearing loss.  In September 2011, the Veteran testified at a videoconference hearing before the undersigned.  In January 2012, the Board added the claim for a TDIU [Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)] and then remanded the appeal for additional development.  Another remand for further development was directed by the Board in April 2014.  Based upon review the Veteran's claims file, the Board now can proceed with deciding this matter.


FINDINGS OF FACT

1.  The Veteran's pure tone threshold averages and speech discrimination percentages correspond to no worse than auditory acuity level III in his poorer left ear and level II for his better right ear.

2.  The Veteran's service-connected disabilities, which have a combined rating of 10 percent, are not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25, 487, Diagnostic Code 6260 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, that the claimant should submit, and of how ratings and effective dates are assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An pre-decisional October 2008 letter set forth the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how ratings and effective dates would be assigned if service connection was granted.  No further notice of downstream issues was required in light of this favorable result.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such issues include a higher initial rating.  They also include a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A February 2012 letter, sent pursuant to the Board's January 2012 remand, nevertheless provided complete notice with respect to these issues.  The appeal was last readjudicated in an August 2014 supplemental statement of the case.

VA also has a duty to assist a claimant seeking VA benefits. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), including, as suggested from the notice provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity. 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3). A VA medical examination must be provided and/or a VA medical opinion procured when necessary to render a decision. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified any necessary records that are not available.  While private treatment records were mentioned in a July 2011 statement and a January 2014 brief by the representative, this appears to be in error.  There are no indications otherwise, to include from the Veteran himself, of treatment at any private facility.  VA treatment records have been obtained by VA, some as a result of the Board's January 2012 and April 2014 remands.  In February 2009, April 2010, and May 2012, the Veteran underwent VA medical examinations.  The May 2012 examination was in compliance with the Board's January 2012 remand.  Each examiner reviewed the claims file of otherwise was aware of the Veteran's history by interviewing him.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also assessed him.  This decision is fully informed because of these actions, and no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its January 2012 and April 2014 remands, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). A higher rating for service-connected bilateral hearing loss was identified as the sole appellate issue at the start of the Veteran's September 2011 hearing. While a TDIU was later added as an issue, the hearing also addressed it. The Veteran's representative and the undersigned questioned him about his bilateral hearing loss symptoms, their severity, where he receives treatment for them, and their impact on his activities of daily living as well as his work. The undersigned explained that the current level of severity of his symptoms is of primary import in a higher rating issue.  Submission of outstanding evidence was not suggested by the undersigned as none was identified.  Even so, the Board's remands followed, VA treatment records were obtained, and that notice with respect to a TDIU consequently was provided.

II.  The Merits

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Higher Initial Rating

1.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

Bilateral hearing loss is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The auditory acuity level present in each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  When there is an exceptional pattern of hearing loss, as when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

VA treatment records contain a diagnosis of hearing loss.  A record dated in November 2008 documents that the Veteran's pure tone thresholds, in decibels, ranged from 25 to 80 in both ears from 250 to 8000 Hertz.  His speech discrimination was 100 percent in the right ear and 84 percent in the left ear.  Mild to severe sensorineural (SN) hearing loss bilaterally was the diagnosis made.  The Veteran's functional hearing was deemed good.

A February 2009 VA treatment record, obtained as a result of the Board's April 2014 remand, sets forth results from the Veteran's VA medical examination then.  His pure tone thresholds, in decibels, at the examination were as follows:  


Hertz

1000
2000
3000
4000
Right
25
55
75
75
Left
25
60
75
75

Pure tone thresholds averaged 59 decibels in the right ear and 58 decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 92 percent (right ear) and 88 percent (left ear).  The diagnosis was normal hearing bilaterally at 1000 Hertz, moderately severe SN hearing loss bilaterally at 2000 Hertz, and severe SN hearing loss bilaterally starting at 3000 Hertz.

April 2010 VA medical examination showed pure tone thresholds, in decibels, as:


Hertz

1000
2000
3000
4000
Right
35
55
75
75
Left
35
60
80
80

Pure tone thresholds averaged 60 decibels in the right ear and 64 (rounded from 63.75) decibels in the left ear. The Maryland CNC test revealed speech discrimination of 92 percent in each ear, which was deemed good.  The diagnosis was mild SN hearing loss bilaterally starting before 1000 Hertz, moderately severe sensorineural (SN) hearing loss bilaterally at 2000 Hertz, and severe SN hearing loss bilaterally starting at 3000 Hertz.

May 2012 VA medical evaluation showed pure tone thresholds, in decibels, as:


Hertz

1000
2000
3000
4000
Right
35
55
65
75
Left
35
55
75
75

Pure tone thresholds averaged 58 decibels in the right ear and 60 decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 100 percent (right ear) and 96 percent (left ear).  Bilateral sensorineural hearing loss was diagnosed.  

Given the above, the Board finds that a higher initial rating for the Veteran's service-connected bilateral hearing loss is not warranted.  Ratings are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved, in other words, because of the dispositive nature of this average and/or percentage.  None of the Veteran's pure tone thresholds represent an exceptional pattern of hearing loss in either ear.  As such, the auditory acuity level for both ears is to be derived only from Table VI.  Auditory acuity level I thereunder corresponds to a pure tone threshold average of zero to 57 when the speech discrimination percentage is 92 to 100.  Auditory acuity level II corresponds to a pure tone threshold average of 58 to 81 when the speech discrimination percentage is 92 to 100 and to a pure tone threshold average of zero to 57 when the speech discrimination percentage is 84 to 90.  

Auditory acuity level III corresponds to a pure tone threshold average of 58 to 65 when the speech discrimination percentage is 84 to 90.  As such, auditory acuity level II is assigned to the Veteran's right ear and auditory acuity level III is assigned to his left ear under Table VI on the basis of the February 2009 VA medical examination.  Based on the April 2010 examination, both ears are assigned auditory acuity level II.  Both ears also are assigned auditory acuity level II based on the May 2012 examination.  The Veteran's better right ear, in sum, consistently has been assigned auditory acuity level II.  His poor left ear has been assigned auditory acuity level II with the exception of in February 2009, when it was assigned auditory acuity level III.  Under Table VII, the intersection point of auditory acuity level II in the better ear with auditory acuity levels I-IV in the poorer ear corresponds with a noncompensable rating.  The lowest compensable rating of 10 percent is only warranted for the intersection of level II in the better ear with levels V-XI in the poorer ear.  

A noncompensable rating accordingly is appropriate for the Veteran's service-connected bilateral hearing loss in light of each VA medical examination.  The November 2008 VA treatment record does not contain sufficient information, particularly exact pure tone thresholds or identification of the speech discrimination test utilized, to be used for rating purposes.  All other VA treatment records contain even less information.  The Veteran, in statements and his hearing testimony, has reported on the severity of his bilateral hearing loss.  His wife, his supervisors and coworkers, and his friends or other acquaintances have done so in statements.  There is no indication that anyone has a medical background, so they all are lay persons.  Because it is impossible to convert them into the required pure tone threshold averages and speech discrimination percentages, lay reports cannot be used for rating purposes.  Medical expertise and training using special equipment indeed is needed to obtain these required averages and percentages.

In sum, that lay reports sometimes are competent to answer a medical question is acknowledged.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Yet the medical question of rating the Veteran's service-connected bilateral hearing loss is not one of those times.  Neither he nor his wife, coworkers, and friend or other acquaintances is competent to answer this question.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board's finding that a noncompensable rating is appropriate for the Veteran's service-connected bilateral hearing loss applies throughout the entire period on appeal.  A staged rating indeed is not warranted because the evidence shows this disability has been of relatively consistent severity.  As the preponderance of the evidence is against a higher initial rating, there finally is no benefit of the doubt to afford to the Veteran or reasonable doubt to resolve in his favor.  His claim as to this issue is denied.

2.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each such disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple such disabilities, if raised by the Veteran, his representative, or the evidence.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

The Veteran's service-connected bilateral hearing loss is not unusual or exceptional.  Relevant symptoms are reasonably contemplated by the schedular rating criteria.  These criteria address the severity of difficulty hearing and understanding speech by using special equipment.  They encompass the reports of the Veteran, his wife, his supervisors and coworkers, and his friends or other acquaintances, whose competency and credibility are undisputed, as to his difficulty hearing and understanding conversation, which this equipment mostly shows ranges from mild to severe.  They also encompass his resultant problems hearing the doorbell or the telephone, hindrance in using the telephone, having to face or at least be near speakers, and decreased enjoyment of the radio and television due to coming close to maxing out the volume.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
While the Veteran reports most difficulty hearing and difficulty understanding conversation when there is background noise, assessment via a sound controlled room is proper and pursuant to the schedular rating criteria.  Id.  While VA treatment records and his reports indicate he has hearing aids, his bilateral hearing loss has been assessed at its worst without them pursuant to these criteria.  All of his hearing loss symptoms (his tinnitus symptoms are separate from these symptoms) have been considered as part of his service-connected hearing loss under them.  Neither he nor his representative has argued that there are any symptoms resulting from the combined effects of his service-connected bilateral hearing loss and at least one other service-connected disability not contemplated by the applicable schedular rating criteria.  The evidence does not reveal any such symptoms either.  

Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted because the schedular rating criteria are adequate.  There is no indication that the average impairment in earning capacity due to the Veteran's bilateral hearing loss would be in excess of that contemplated by these criteria, in other words.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Even if the criteria were inadequate, however, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized for his bilateral hearing loss or any symptoms resulting from the effects of any combination of his service-connected disabilities to include bilateral hearing loss.  There also is no indication of marked interference with employment beyond that already contemplated by the assigned schedular ratings for the aforementioned.  As discussed in more detail below, the Veteran has been employed throughout the period on appeal.  There is no indication he has had to take substantial time off, and no accommodations have been mentioned.

B.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not encompass positions of marginal employment where annual income does not exceed the poverty threshold for one person or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be granted only if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  The claimant's level of education, training, and previous work experience must be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Pederson v. McDonald, 27 Vet. App. 276 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a claimant with one service-connected disability, a TDIU may be granted on a schedular basis if that disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  It may be granted on a schedular basis for a claimant with more than one service-connected disability where one such disability is rated at 40 percent or more and the combined rating for all such disabilities is 70 percent or more. Id.

With respect to the 60 percent and 40 percent requirements, disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war are considered as one disability.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation and Pension Service is required first, however.  Id.; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Throughout the period on appeal, the Veteran has been service-connected for two disabilities.  The noncompensable initial rating assigned for his service-connected bilateral hearing loss, though appealed by him, was upheld above.  He never appealed the 10 percent initial rating assigned for his service-connected tinnitus.  This perhaps was because a 10 percent rating is the highest allowable for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Though a TDIU was added to this matter as part of the appeal regarding only bilateral hearing loss, tinnitus also will be considered.  Doing so does not alter the decision made and is not prejudicial to the Veteran.  He falls far short of meeting the 40 percent requirement with either of the aforementioned disabilities.  The combined rating for them has been 10 percent throughout the period on appeal.  He thus also falls far short of meeting the 70 percent requirement for all disabilities.  A TDIU thus may not be granted on a schedular basis.  It rather may be granted only on an extraschedular basis.  Of note at the outset in this regard is that has been no referral to the Director of the Compensation and Pension Service.

A remand would be required in order to make such a referral.  Remands that burden VA without benefitting the Veteran are to be avoided, however.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  This would be the situation if a remand was made to secure referral to the Director of the Compensation and Pension Service here.  Referral specifically would require VA to expend time and money, both of which are limited resources.  The likelihood that referral would be favorable to the Veteran is exceedingly slim to none.  Indeed, the Board finds that his service-connected disabilities are not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.  The basis for this finding is straightforward.  VA treatment records, the VA medical examinations, as well as reports from the Veteran, his supervisors and coworkers, and his friends or other acquaintances (his wife did not comment on work) convey that he has had a substantially gainful occupation throughout the period on appeal notwithstanding these disabilities.

Specifically, the Veteran consistently has worked at an auto parts store or warehouse.  It also conveys that his service-connected disabilities have significant effects on his job.  The Veteran's ability to use the telephone comprise the majority of the reports.  He reportedly sometimes does not hear the telephone ringing or does not answer it by the third ring per company policy.  He also reportedly has trouble hearing during the call.  A memo describing a company telephone survey notes that points are assigned to employees for phone performance and that the survey occurs once per month.  A January 2012 company email reflects scores on the survey, but no score was provided for the Veteran.  Also reported is that he does not hear if his back is turned to speakers, carries on conversations with difficulty particularly in noise environments and has to have customers and supervisors or coworkers repeat themselves a lot, and has given out the wrong parts.  

The competency and credibility of the Veteran, his supervisors and coworkers, and his friends and acquaintances is undisputed with respect to the above.  Whether or not he has been reprimanded, demoted, or otherwise punished for the significant effects attributable to his service-connected disabilities, whether failure to pass the phone survey or otherwise, is unknown.  Nothing of the like can be assumed absent supporting evidence.  All that is known is that, at least as of the most recent evidence in the form of an April 2014 VA treatment record, the Veteran had not been fired or quit.  This record is over two years old, but neither he nor his representative has indicated that there has been any change in his work status since then.  That he has retained his job is in alignment with the opinion rendered at the May 2012 VA medical examination.  The conclusion was that his bilateral hearing loss and tinnitus do not impact his ability to perform all types of physical and sedentary work to the degree he is unemployable.  

In other words, the Veteran's bilateral hearing loss and tinnitus do not render him unable to secure or follow a substantially gainful occupation.  The rationale was that even deaf individuals most often are able to work.  It is not ideal because it generalizes rather than concerns only the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Yet the fact remains that he is employed.  The Veteran's reported fears about not performing well, to include on the telephone survey, to the point where he will lose his job accordingly have not been realized.  Given his employment, discussion of his education level, training, and previous work experience is unnecessary.  These factors indeed are for consideration in discussing jobs for which he would be qualified if he did not already have one.  The preponderance of the evidence, in sum, is against referral for consideration of an extraschedular TDIU.  As such, there is no benefit of the doubt to afford to the Veteran.  His claim as to this issue is denied.  
ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.

A TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


